Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: We think it was error to grant defendants’ counsel’s motion to open and close. The pleadings show that plaintiff was required to make proof of a default and -that defendants had not paid the principal and interest due on the mortgages and he should not have been deprived of his right to open and close. Even though we could overlook that error, we would have to reverse and order a new trial. The witnesses George Bigham and Dr. Buxbaum, regardless of objection and in many instances after an objection was sustained, continued to testify as to their own opinions and not on relevant facts. Anne M. Bigham was permitted to testify to much that was irrelevant and not within the issues. We also think the amount found by the jury for the defendants on the counterclaim was excessive in view of the very modest accommodations which were furnished plaintiff by the defendants. All concur. (Appeal from a judgment for defendants in actions to foreclose mortgages and to recover money loaned. The order denied a motion for a new trial.) Present — MeCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ.